—In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Polizzi, J.), dated September 25, 1998, as, upon reargument, adhered to a prior determination of the same court, dated June 23, 1998, granting the respective motions of the defendants Four Sons Realty Co., Arthur Levin, and Ronald Stoppelmann, and the defendant Irene Leasing, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs payable to the respondents appearing separately and filing separate briefs.
The respondents established their entitlement to judgment as a matter of law. The plaintiff’s unsupported claim that he slipped on ice under freshly-fallen snow is insufficient to establish a prima facie case of negligence in the absence of any proof of the existence of the allegedly icy condition or proof that the respondents had notice or sufficient time to remedy that condition (see, Bernstein v City of New York, 69 NY2d 1020; Baum v Knoll Farm, 259 AD2d 456; Fuks v New York City Tr. Auth., 243 AD2d 678; Grillo v New York City Tr. Auth., 214 AD2d 648). O’Brien, J. P., Ritter, Joy, Altman and Smith, JJ., concur.